ORDER
PER CURIAM.
A jury convicted defendant of four counts of first degree robbery in violation of § 569.020, RSMo 1986, and one count of attempted first degree robbery in violation of § 564.011, RSMo 1986. He was sentenced as a prior and persistent offender to life imprisonment on each of the robbery counts and 15-years imprisonment on the attempted robbery count. The sentences are to be served concurrently. In addition to his direct appeal, he appeals the denial of his Rule 29.15 motion without an eviden-tiary hearing.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*630The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).